Citation Nr: 0801209	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-26 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for pulmonary nodules, 
claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to March 
1963.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In August 2007, to support his claim, the veteran testified 
at a videoconference hearing at the RO before a Veterans Law 
Judge of the Board.


FINDING OF FACT

The competent and probative medical evidence of record 
establishes that the veteran has does not have a current lung 
disability that has been linked to active service on any 
basis.


CONCLUSION OF LAW

Pulmonary nodules were not incurred in or aggravated by 
active service; and may not be presumed to have been incurred 
in service to include as secondary to ionizing radiation 
exposure.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in January 2005, prior to its 
initial adjudication of this claim.  This notice included a 
sheet regarding radiation risk activities.

Although the veteran was not initially provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Such notice was provided to the veteran prior to the RO's 
readjudication of the claim in November 2006.  Moreover, as 
explained below, the Board has determined that service 
connection is not warranted for the veteran's pulmonary 
nodules.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The Board also notes that pertinent VA medical records have 
been obtained.  The Board is aware that the RO has been 
unable to obtain service medical records of the veteran.  A 
January 2005 correspondence from the service department 
indicates that the veteran's records were "fire related" 
(e.g., destroyed in a 1973 fire in St. Louis, Missouri) and 
that no Surgeon General's Office records were available.

In March 2005, the veteran was requested to provide 
additional information, including dates and location, 
regarding in-service treatment.  He was also requested to 
provide records and statements from service medical 
personnel, as well as statements from individuals he knew 
during service.  To date, however, the veteran has provided 
no such information or evidence.

Given the efforts of the RO, and the absence of additional 
information or documentation from the veteran, the Board is 
fully satisfied that all necessary efforts have been made to 
obtain service medical records in this case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (VA has a heightened 
obligation to explain findings and carefully consider the 
benefit-of-the-doubt rule where government records are 
presumed destroyed).

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. at 394 
(1993).  Accordingly, the Board will address the merits of 
the claim.

Legal Criteria

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The United States Court of Veterans Appeals (Court) has 
indicated that service connection for conditions claimed to 
be due to exposure to ionizing radiation in service can be 
established in any of three different ways.  See Hilkert v. 
West, 11 Vet. App. 284,289 (1998); McGuire v. West, 11 Vet. 
App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 
(1998); Rucker v. Brown, 10 Vet. App. 67, 71 (1997); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), affd sub nom Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 
types of cancer that are presumptively service connected 
under 38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2007) based on 
participation in "radiation risk activities."  Second, direct 
service connection can be established under 38 C.F.R. § 
3.303(d) (2007) by "show[ing] that the disease or malady was 
incurred during or aggravated by service, 'a task' which 
includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 F.3d 
at 1043.  And third, service connection can be established 
under section 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311 (2007), if the 
condition at issue is one of the "radiogenic diseases" listed 
in 38 C.F.R. § 3.311(b).

"Radiation risk activities" are defined under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.311 and means a veteran was exposed 
to one of the radiation risk activities identified in 38 
C.F.R. § 3.309, all of which involve either on-site 
participation in a test involving atmospheric detonation of a 
nuclear device, certain service at a gaseous diffusion plant 
in Paducah, Kentucky, Portsmouth, Ohio, or an area at Oak 
Ridge, Tennessee, certain service on Amchitka Island, Alaska, 
certain service that qualifies under § 3621(14) of the Energy 
Employees Occupational Illness Compensation Program Act of 
2000, or exposure to ionizing radiation as a prisoner of war 
in Japan or as a member of the United States Occupation 
Forces in Hiroshima or Nagasaki during the period beginning 
in August 6, 1945, and ending on July 1, 1946. 38 C.F.R. § 
3.309 (2006); 71 Fed. Reg. 44918 (Aug. 8, 2006).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)


Analysis

The evidence of record shows that the veteran has pulmonary 
nodules.  However, these nodules represent clinical findings 
that have not been linked to any active pathology or disease.  
The December 2004 computed tomography (CT) scan report states 
that this finding raises the possibility of granulomatous 
disease such as histoplasmosis and the December 2005 CT scan 
report says that the veteran has stable pulmonary nodules, 
mostly calcified.  In the absence of a confirmed diagnosis of 
a pulmonary disease or disability, service connection is not 
warranted.  The case law is well settled on this point.  In 
order for a claimant to be granted service connection for a 
claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
[service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim).]  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
[service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability].

The threshold determination that the veteran has no current 
disability means, axiomatically, that the evidence does not 
establish a disease which can be presumptively service 
connected under 38 U.S.C.A. § 1112(c) (West 2002 & Supp. 
2007) based on participation in "radiation risk activities, 
or a disability categorized as a "radiogenic diseases" listed 
in 38 C.F.R. § 3 .311(b).  So, further consideration under 
those legal criteria is not warranted.

The veteran claims that his pulmonary nodules are 
attributable to radiation exposure that resulted from an 
accident occurring at Otis Air Force Base sometime between 
December 1962 and February 1963.  However, nothing on file 
shows the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion either.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).  
Otherwise, the evidence of record does not currently show 
that such a radiation accident did occur and, as mentioned, 
the lack of a current diagnosed disability prevents a grant 
of service connection regardless of whether or not the 
claimed incident occurred.

For these reasons and bases, the claim for service connection 
for service connection for pulmonary nodules must be denied 
because the preponderance of the evidence is unfavorable - 
in turn meaning there is no reasonable doubt to resolve in 
the veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. at 519 (1996).


ORDER

Service connection for pulmonary nodules is denied.



____________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


